Citation Nr: 1533910	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left (minor) scaphoid fracture for the period prior to August 13, 2007, and the period beginning October 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.  He also had subsequent reserve duty service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran relocated during the pendency of his appeal and jurisdiction for this claim now lies with the Houston, Texas RO.  [During the pendency of the appeal, the Veteran was granted a temporary total rating under 38 C.F.R. § 4.30 for his left wrist disability from August 13 to September 30, 2007, following surgery.  Hence, that period is not for consideration by the Board in this appeal and the issue has been restyled as noted on the title page of this decision.]

This matter was before the Board in June 2014 and December 2014 when it was remanded for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims processing systems.


FINDING OF FACT

Throughout the appeal period (prior to August 13, 2007, and again beginning October 1, 2007) the Veteran's service-connected left scaphoid fracture has been manifested by complaints of pain and clicking, and findings of some limitation of motion; the wrist has not been ankylosed.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of left scaphoid fracture have not been met for the period prior to August 13, 2007, or the period beginning October 1, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 5214, 5215 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in June 2007, prior to the August 2007 rating decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination, most recently in 2013.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2013 VA examination is more than adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements of how his left wrist disability affects his ability to function, and provides all the necessary information in order to properly consider the claim.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left wrist disability is rated on the basis of limitation of motion under Diagnostic Code 5215.  Under this code, for a minor (non-dominant) joint, dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum 10 percent rating.  38 C.F.R. § 4.71a. 

Alternatively, under Diagnostic Code 5214, a 20 percent rating is warranted for favorable ankylosis of the minor wrist with 20 to 30 degrees dorsiflexion.  The next higher evaluation of 30 percent is available where the minor wrist ankylosis is in any other position except favorable.  The maximum evaluation of 40 percent is available where the minor wrist ankylosis is unfavorable, is in any degree of palmar flexion, or is associated with ulnar or radial deviation.  38 C.F.R. § 4.71a.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, a February 2006 rating decision awarded service connection for a left (minor) scaphoid fracture and assigned a 10 percent rating.

VA outpatient treatment records dated from March 2006 to March 2007 note that the Veteran was seen with complaints of left wrist clicking and pain with movement, mostly when carrying objects.  In January 2007, left wrist flexion was limited to 30 degrees and extension was normal.  In March 2007 the Veteran reported that a wrist splint helped decrease the pain.

The claim for an increased rating for consideration herein was received March 6, 2007.  The Veteran reported that his left wrist disability had gotten worse.  In a March 2007 statement, the Veteran's brother stated that the Veteran was unable to perform heavy chores such as yard work and furniture moving due to his service-connected disabilities, including a left wrist disability.

VA treatment records show that on August 13, 2007, the Veteran underwent arthroscopic fragment excision of the left scaphoid.  In an October 2007 rating decision, the Veteran was awarded a temporary total rating under 38 C.F.R. § 4.30 for his left wrist disability from August 13, 2007, to September 30, 2007.

VA treatment records dated from 2007 to 2012 note the Veteran's complaints of left wrist pain on extension but no pain on flexion.  He reported taking ibuprofen as needed for the pain.  

A June 2013 VA examination report notes the Veteran's history of left (minor) scaphoid fracture, with surgery in 2005 and 2007.  The Veteran complained of pain and decreased motion.  He denied flare-ups.  He stated that he tried physical therapy, but it no longer helped his symptoms.  The Veteran reported that he avoids using his left hand secondary to pain.  He also reported difficulty with typing and carrying groceries.  Examination of the left wrist revealed: flexion to 70 degrees with pain beginning at 70 degrees or greater; and extension to 50 degrees with pain beginning at 50 degrees.  After three repetitions, range of motion was the same.  Strength was 5/5 on both flexion and extension.  The examiner stated that ankylosis was not present.  The VA examiner reviewed the claims file in conjunction with the examination.

After reviewing the record, the Board finds that the Veteran's left scaphoid fracture does not warrant a rating in excess of 10 percent for the period prior to August 13, 2007, or the period beginning October 1, 2007. 

The record reflects that the Veteran has experienced pain in the left wrist that did not increase with activity and use.  Considering all functional impairment, the record affirmatively demonstrates that the disability is not manifested by more than the limitation of motion contemplated by a 10 percent rating.  Range of motion testing has shown some limitation of motion of the left wrist, with some improvement noted after surgery in 2007.  Furthermore, the Veteran's descriptions of his functional impairment do not indicate that he has experienced either favorable or unfavorable ankylosis of the joint, and the medical evidence clearly shows that the wrist is not ankylosed. 

The Board has considered whether there is any other schedular basis to grant the claim, but has found none.  For these reasons, a rating in excess of 10 percent is not warranted at any time during the period of the claim.  See Hart, supra.


ORDER

A rating in excess of 10 percent for a left (minor) scaphoid fracture for the period prior to August 13, 2007, and the period beginning October 1, 2007, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


